Lumpkin, J.
I concur in the ruling that the constitutional requirement that no law or ordinance shall pass which refers to more than one subject-matter, or contains matter different from what is expressed in the title thereof, does not apply to a constitutional amendment, so as to invalidate it after it has been proposed by the necessary vote in the legislature, has been duly published, and has been adopted by the people. But I think some of the discussion is broader than the necessity of the case requires. I accordingly concur in the judgment.